Citation Nr: 1622295	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for depressive disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing has been associated with the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that the Veteran's last VA examination for his service-connected depressive disorder was in September 2012.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination).  At the November 2015 Board hearing, however, the Veteran testified that this disorder had increased in severity and that he now suffered from increased suicidal and homicidal ideation.  See the Board hearing transcript, p. 4.  Upon review, the Board finds that a current examination is necessary to properly evaluate the severity of the disability.  Remand is also warranted to determine whether is service-connected disabilities render him unemployable.  

The Board also notes that at the November 2015 Board hearing, the Veteran admitted to receiving treatment for his service-connected depressive disorder at his local VA outpatient treatment facility.  See the Board hearing transcript, p. 4.  Given that the most recent VA outpatient treatment records are dated December 2012 in Virtual VA, a request for additional records must be made.  

Finally, the Veteran admitted to being in the VA vocational rehabilitation program at the November 2015 Board hearing.  See the Board hearing transcript, p. 7.  There is no vocational rehabilitation folder currently included with the electronic file, and such evidence may be relevant to the issues on appeal.  Hence, any such records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected depressive disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder. 

A specific request should be made for records from the Tallahassee Outpatient Clinic of the North Florida/South Georgia Veterans Health System dated since December 2012.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Obtain and associate with the file the contents of the Veteran's vocational rehabilitation folder, including all counseling records.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected depressive disorder.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must address how, if at all, the appellant's depressive disorder affects his ability work.  A complete rationale for any opinions expressed must be provided.  

4.  After the above has been completed, have a vocational expert determine the impact, either individually or in combination, of the Veteran's service-connected disabilities on his employability owing to any functional impairment.  To this end, the expert is to assess the severity of the Veteran's service-connected depressive disorder, superficial fungal infection of the skin, asthma, and herpes of the lip and how these impact his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison.  The vocational expert must consider the appellant's level of education, prior work experience and training.  The vocational expert may not consider the appellant's age or any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).

If it is determined the Veteran is incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities alone, then the expert is additionally asked to indicate the approximate date of onset.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  A complete rationale should be provided for any opinion expressed and conclusion reached. 

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of Virtual VA and VBMS records.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

7.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




